The petitioner, S. A. Berrie, has filed his verified application for a writ of habeas corpus, wherein it is alleged that he is unlawfully imprisoned in the State Penitentiary at McAlester, under a commitment issued from the district court of Muskogee county, upon a judgment rendered in said court upon a verdict finding the petitioner guilty of the crime of murder. *Page 116 
The facts alleged in said petition are identical with the facts alleged in the petition by the petitioner heretofore presented to this court and which was denied. Ex parte Berrie,73 Okla. Cr. 65, 117 P.2d 807. The identical questions were also presented in the appeal which was taken to this court and were decided adversely to defendant. Berrie v. State,55 Okla. Cr. 302, 29 P.2d 979.
A demurrer to the petition was interposed on behalf of respondent.
The rule of this court is that where an application for writ of habeas corpus has been denied, this court will not ordinarily entertain a subsequent application for a writ based on the same grounds and the same facts, or any other grounds or facts existing when the first application was made, whether presented then or not.
For the reasons above stated, the demurrer to the petition is sustained and the cause is dismissed.
BAREFOOT, P. J., and DOYLE, J., concur.